Citation Nr: 0902698	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to "benefits awarded but unpaid" to which the 
veteran would have been entitled retroactively to August 14, 
1984, claimed as accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945 and from November 1945 to February 1961.  He died in 
April 2003.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision, in which the RO, 
granted service connection for the cause of the veteran's 
death and basic eligibility to Dependents' Educational 
Assistance to the appellant.  In that rating action, the RO 
also denied the appellant's claim for accrued benefits.  The 
appellant perfected an appeal to the RO's denial.  On the 
title page, the Board has recharacterized the issue to better 
describe the claim on appeal.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003; and the appellant 
filed her claim for accrued benefits later the same month.

2.  At the time of his death, the veteran was entitled to 
additional periodic monetary benefits based on an existing 
rating or decision.

3.  While the veteran's claim for an effective date earlier 
than January 12, 1993 remained open on appeal, in a Decision 
Review Officer (DRO) decision dated March 12, 2003, the DRO 
determined that the veteran was entitled to an earlier 
effective date for assignment of a 100 percent rating for 
depressive reaction, effective August 14, 1984, based on the 
receipt of uniformed service medical records received from 
Wilford Hall Medical Center that were construed as an 
informal claim for an increased rating.  




CONCLUSION OF LAW

The appellant is entitled to receive the entire amount of the 
"benefits awarded but unpaid" to which the veteran would 
have been entitled retroactively to August 14, 1984.  
38 U.S.C.A. § 5121(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000(c) (2002).  The veteran 
died in April 2003 and the appellant submitted her claim for 
accrued benefits later that same month.  These facts are not 
in dispute.  

The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

As an initial matter, the Board notes that the statute was 
amended in January 2003 to eliminate any distinction between 
"accrued benefits" claim and "benefits awarded and 
unpaid."  The revision to the statute, however, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  Because the veteran's death occurred in April 2003, 
the appellant's claim must be considered under the version of 
38 U.S.C.A. § 5121(a) previously in effect, which limited 
eligibility for accrued benefits to a two-year period.

The United States Court of Appeals for Veterans Claims 
interpreted this section of the statute in Bonny v. Principi, 
16 Vet. App. 504 (2002).  The facts of the case in Bonny are 
similar to the case now before the Board.  In Bonny, the 
veteran, who incurred gunshot wounds in World War II, was 
assigned a 30 percent rating for the residuals of the wounds 
in February 1948.  In August 1995, during his lifetime, the 
RO determined that the February 1948 decision was clearly and 
unmistakably erroneous in not assigning a 50 percent rating.  
Five days after this decision was rendered, the veteran died.  
The RO awarded his surviving spouse the difference between 
the amount of compensation payable at the 30 percent rate and 
that payable at a 50 percent rate as an accrued benefit for 
the two years preceding his death.  The appellant appealed, 
and asserted that she was entitled to the full compensation 
that would have been payable to the veteran retroactive to 
February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded 
and unpaid," and that when benefits have been awarded but 
not paid prior to the veteran's death, the eligible survivor 
is entitled to receive the entire amount of the award.  
Bonny, 16 Vet. App. at 507.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also reviewed this section of the statute 
in Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  In 
Terry, the veteran, during his lifetime, claimed that a May 
1986 decision was clearly and unmistakably erroneous in 
awarding an effective date of April 14, 1986, for a total 
rating based on individual unemployability, and asserted that 
he was entitled to an effective date in April 1985.  The RO 
denied that claim in July 1995, and the veteran appealed the 
decision to the Board.  He died, however, in August 1997, 
prior to the Board's consideration of his appeal.  In 
September 1997, his surviving spouse claimed entitlement to 
his unpaid accrued benefits for the period from April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of 
the statute.  The Federal Circuit determined that 38 U.S.C.A. 
§ 5121(a) did not limit the survivor's eligibility for 
accrued benefits to the two years immediately preceding the 
veteran's death, but that the survivor was entitled to the 
accrued benefits due the veteran for any two-year period.  
The Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  As in this case, the surviving spouse's eligibility 
was, therefore, based on "benefits awarded but unpaid."  In 
Terry, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

In the case now before the Board, the appellant asserts that 
she is entitled to the increase in compensation benefits to 
which the veteran would have been entitled retroactively to 
August 14, 1984, had he not died prior to the issuance of the 
DRO's decision.

The evidence shows that, in a May 1996 rating decision, the 
RO increased the veteran's disability rating for depressive 
reaction from 30 to 100 percent, effective January 12, 1993.  
In a May 2000 rating decision, the RO denied entitlement to 
an earlier effective date for award of the 100 percent 
rating, finding that there was no evidence of a clear and 
unmistakable error (CUE) in granting an effective date of 
January 12, 1993.  The veteran perfected an appeal to the 
RO's denial of an earlier effective date.  Subsequently, 
while the veteran's claim remained open on appeal, in a DRO 
decision dated March 12, 2003, the DRO determined that the 
veteran was entitled to an earlier effective date for 
assignment of a 100 percent rating for depressive reaction, 
effective August 14, 1984, based on the receipt of uniformed 
service medical records received from Wilford Hall Medical 
Center that were construed as an informal claim for an 
increased rating.

Before receipt of any payments based on the above DRO 
decision, the veteran died on April [redacted], 2003.  On April 28, 
2003, the appellant filed a VA Form 21-534, requesting, in 
pertinent part, accrued benefits.

In determining her eligibility for such benefits, the 
appellant is limited by the provisions of 38 U.S.C.A. 
§ 5121(a).  Because the DRO had determined that the veteran 
was entitled to retroactive benefits during his lifetime, as 
in Bonny, these benefits are "benefits awarded but unpaid" 
to which the appellant is entitled.  Thus, the appellant, the 
eligible survivor, is entitled to receive the entire amount 
of the award due the veteran at the time of his death.  
Bonny, 16 Vet. App. at 507.

For the reasons noted above, the Board finds that the 
appellant is entitled to the payment of "benefits awarded 
but unpaid" to which the veteran would have been entitled 
retroactively for the period from August 14, 1984 to January 
12, 1993, and the claim is granted. 


ORDER

The claim of entitlement to "benefits awarded but unpaid" 
to which the veteran would have been entitled retroactively 
to August 14, 1984, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


